CERTIFICATE OF CONVERSION OF COASTAL CAPITAL ACQUISITION CORP. INTO GEORGIA CORPORATION Pursuant to O.C.G.A. §14-2-1109.2, Coastal Capital Acquisition Corp., a Nevada corporation (the “Company”), files its certificate to convert from a foreign corporation to a Georgia corporation. I. The name and jurisdiction of organization of the entity making the election is as follows: Coastal Capital Acquisition Corp. Formed as a Nevada corporation on January 31, 1998 II. The Company hereby elects to become a corporation. III. The effective date of this conversion is upon filing with the Georgia Secretary of State. IV. This election has been approved by the affirmative vote of 93.36% of the voting shares of the Company at a special meeting of the shareholders held in Savannah, Georgia on December 14, 2007.For the proposal to be effective, the affirmative vote of 66% of the voting shares was required, and accordingly the election was duly approved by the shareholders. V. Filed with this certificate of conversion are articles of incorporation that are in the form required by Code Section 14-2-202, setting forth a name for the Company that satisfies the requirements of Code Section 14-2-401, and stating that such articles of incorporation shall be the articles of incorporation of the Company formed pursuant to such election unless and until modified in accordance with this chapter. VI. Each share of the Company’s capital stock shall be unchanged as a result of the filing of this certificate and the attached articles of incorporation. IN WITNESS WHEREOF, the undersigned has executed this Certificate of Conversion this 1st day of January, 2008. INCORPORATOR - 2 - COASTAL CAPITAL ACQUISITION CORP. ARTICLES OF INCORPORATION I. The name of the Corporation is COASTAL CAPITAL ACQUISITION CORP. II. The Corporation shall have authority to issue 505,000,000 shares of stock, of which 5,000,000 shares shall be designated “Preferred Stock,” $.001 par value, and 500,000,000 shares shall be designated “Common Stock,” $.001 par value. The designations and preferences, conversion and other rights, voting powers, restrictions, limitations as to dividends, qualifications, and terms and conditions of redemption of the shares of stock are as follows: Preferred Stock The Preferred Stock may be issued from time to time by the Board of Directors as shares of one or more series.The description of shares of each series of Preferred Stock, including any preferences, conversion and other rights, voting powers, restrictions, limitations as to dividends, qualifications, and terms and conditions of redemption shall be as set forth in resolutions adopted by the Board of Directors, and articles of amendment shall be filed with the Georgia Secretary of State as required by law to be filed with respect to issuance of such PreferredStock, prior to the issuance of any such shares. The Board ofDirectors is expressly authorized at any time to adopt resolutions providing for the issuance of, or providing for a change in the number of, shares of any particular series of Preferred Stock and, if and to the extent from time to time required by law, to file articles of amendment which are effective without shareholder action to increase or decrease the number of shares included in each series of Preferred Stock (but not to decrease the number of shares in any series below the number of shares then issued), and to set or change in any one or more respects the designations, preferences, conversion or other rights, voting powers, restrictions, limitations as to dividends, qualifications, or terms and conditions of redemption relating to the shares of each series. The Board of Directors of the Corporation on June 10, 2005 authorized the issuance of Series A Preferred Stock and Series B Preferred Stock, the designations and preferences, conversion and other rights, voting powers, restrictions, limitations as to dividends, qualifications, and terms and conditions of which are described below: (a)Series A Preferred Stock. The powers, designations, preferences and relative, participating, optional or other special rights of the shares of the Series A and the qualifications, limitations and restrictions of such preferences and rights shall be as follows: Section 1. Issuance. The Board of Directors of the Corporation shall be authorized to issue shares of Series A from time to time as it sees fit; Section 2. Voting Rights.
